Candler, Presiding Justice.
We granted the writ of certiorari in this case (Undercofler v. L. C. Robinson & Sons, Inc., 111 Ga. App. 411, 141 SE2d 847) to study the Act of 1963 (Ga. L. 1963, pp. 30, 31) which further amended § 68-502 of the Code of 1933 and, after a careful study and consideration of the amendment, we have reached the conclusion that its only purpose was to add another class of motor carriers for hire to those which § 68-502 had previously exempted from regulation by the Public Service Commission; and having reached *392this conclusion, we are of the opinion that the Court of Appeals properly reversed the judgment of the trial court.
Argued September 13, 1965
Decided October 7, 1965.
Henry N. Payton, for plaintiff in error.
Arthur K. Bolton, Attorney General, John A. Blackmon, William L. Harper, Assistant Attorneys General, Melvin E. Thompson, contra.

Judgment affirmed.


All the Justices concur, except Mobley, J., not participating for providential cause, and Cook, J., disqualified.